DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 12, 13, 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how “a rail “ (claims 3, 18) limits the claim relative to the other elements included and allows for the functions as claimed.  	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block.  The reference to Block teaches structure substantially as claimed including a portable folding table system comprising four panels(32, 34, 36, 38) operable to form a tabletop when extended into a flat position, wherein each panel has an outer side and an inner side; a hinge, wherein two panels are hinged together by the hinge along the outer sides of the panels; a first panel is configured to fold onto a second panel about a first axis defined by one or more outer edges of the first and second panel; and a fourth panel is configured to fold onto a third panel about a second defined by the outer edges of the third and fourth panel, wherein the four panels are operable to fold the tabletop into a portable carrying device.  It is noted that the inner and outer edges of the reference to Block teaches the limitations so far as defined.
 	Claims 1, 2, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Stanley.  The reference to Block teaches .
	
Claims 4, 5, 6, 9, 10, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Stanley as applied to the claims above, and further in view of Zeiders .  The reference to Block in view of Stanley teaches structure substantially as claimed as discussed above including legs, table the only difference being that the legs are not telescoping to allow for adjustment and the table does not include receptacles for a cup or trash and a waist strap to provide stability.   However, the patent to Zeiders( at least figs 1-3) teaches the use of telescopic legs and receptacles and a waist strap to be old.  It would have .
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Stanley as applied to the claims above, and further in view of Vu.  The reference to Block in view of Stanley teaches structure substantially as claimed as discussed above including a table the only difference being that there is not a neck strap to provide stability.   However, the patent to Vu( at least fig 7) teaches the use of neck strap to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Block in view of Stanley to include a neck strap, as taught by Zeiders since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Stanley as applied to the claims above, and further in view of Schreiner et al.  The reference to Block in view of Stanley teaches structure substantially as claimed as discussed above including a table the only difference .
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including folding table structure, receptacles.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JOSE V CHEN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        *